DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious wherein if the PUCCH format 3 is configured to be transmitted through two antenna ports or if a total sum of the at least one type of UCI is larger than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ, nSR)=(nHARQ+nSR-1)/3, wherein h(nHARQ,nSR) represents the PUCCH format dependent value, nHARQ represents a number of bits of the ACK/NACK information, and nSR is 1 or 0; or if the PUCCH format 3 is configured to be transmitted through a single antenna port and if the total sum of the at least one type of UCI is equal to or smaller than 11 bits, the PUCCH format dependent value is determined based on the following equation: h(nHARQ,nSR)=(nHARQ+nSR-1)/2. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims.  The closest prior art found is as follows:
Seo et al US (20170303271) teaches a method for a terminal transmitting uplink control information (UCI)through a physical uplink control channel (PUCCH) in a wireless communication system, and a terminal using the method. A transmission power to be applied to the uplink control channel is determined on the basis of a value subordinate to a PUCCH format, and at least one type of UCI is transmitted from the physical uplink control channel by using the transmission power that is 
Lee et al US (20130128833) teaches a PDDCH is transmitted in a combination format of at least one or more consecutive Control Channel Elements (CCEs). A CCE corresponds to a logical allocation unit being used for providing a PDCCH at a coding rate based upon a status of the radio channel. The CCE corresponds to multiple resource element groups. The format of the PDCCH and the number of available bits is decided based upon a correlation between the number of CCEs and the coding rate being provided by the CCE. The base station may decide the PDCCH format in accordance with the DCI, which is being transmitted to the user equipment, and may also add Cyclic Redundancy Check (CRC) to the control information.
Chen et al US (20110275403) teaches a PUCCH for a given UE is carried on the PCC. The PCC may carry the PUCCH and one or more PUSCH channels with or without uplink control information (UCI) in each subframe, as well as a sounding reference signal (SRS) channel. Each of the secondary component carriers may carry one or more PUSCH channels with or without UCI in each subframe, as well as an SRS channel. Uplink control information may include hybrid automatic repeat request bits (HARQ ACK/NAK bits), channel quality information (CQI) bits and scheduling request (SR) bits for requesting uplink resource grants for PUSCH transmission.
None of these references taken alone or in any reasonable combination teach the claims as recited in conjunction with other limitations and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478